            Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

 11300 ROSZELL HOLDINGS, LLC,                 §
                                              §
               Plaintiff,                     §
                                              §      CIVIL ACTION NO. 5:20-cv-302
 v.                                           §
                                              §
 BLUE LOGIC CAPITAL, LLC,                     §
                                              §
               Defendants.                    §



                        PLAINTIFF’S ORIGINAL COMPLAINT


      Plaintiff 11300 Roszell Holdings, LLC (“Plaintiff”) files this Original Complaint

against Defendant Blue Logic Captial, LLC (“Defendant” or “Blue Logic”). In support

thereof, Plaintiff would respectfully show the Court as follows:

                                        I.
                               PARTIES AND SERVICE

      1.     Plaintiff 11300 Roszell Holdings, LLC is the owner of certain property

located at 11300 Roszell St., San Antonio, TX 78217. Located at this property is a 130-unit

multi-family residential apartment community known as Legacy Apartment Homes

(“the Property”). Plaintiff is a limited liability company, registered under the laws of

Texas. Plaintiff’s principal place of business is located at 4127 Fossil Park, San Antonio,

TX 78261-3014.

      2.     Defendant Blue Logic is an Ohio limited liability company, who may be

served through its registered agent Registered Agents, Inc., 6545 Market Ave., North Ste.


                                            -1-
             Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 2 of 7




100, North Canton, OH 44721. Defendant’s principal place of business is located at 5000

Arlington Center Blvd., Upper Arlington, OH 43220.

                                      II.
                          SUBJECT MATTER JURISDICTION

       3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because this is a suit between citizens of different states and the amount in controversy

exceeds the sum of $75,000 exclusive of interests and costs.

                                     III.
                              PERSONAL JURISDICTION

       4.     Exercise of jurisdiction over Defendant is reasonable and proper in this

District under 18 U.S.C. § 1965(a)-(b) because it transacted its affairs in this judicial

district, and because the ends of justice so require.

                                            IV.
                                          VENUE

       5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claims occurred in this

judicial district. The execution of the purchase agreement for the Property (the

"Agreement") that is the subject of this dispute occurred in this judicial district.

       6.     Venue is also proper in this Court pursuant to 28 U.S.C. § 1965(a)-(b)

because Defendant transacted its affairs in this judicial district, and because the ends of

justice so require.




                                             -2-
             Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 3 of 7




                                         V.
                                FACTUAL BACKGROUND

       7.     On or about July 25, 2019, Plaintiff 11300 Roszell Holdings, LLC and

Defendant Blue Logic (“the Parties”) executed a contract for the sale of real estate

property located at 11300 Roszell St., San Antonio, TX 78217, upon which is located a 130-

unit multi-family residential apartment community known as Legacy Apartment Homes

(the “Real Estate Sale Agreement”). A true and correct copy of the executed Real Estate

Sale Agreement is attached to this complaint as Exhibit A.

       8.     The Real Estate Sale Agreement had a Closing Date of September 23, 2019.

       9.     Pursuant Section 2.1 and “Exhibit C” of the of Real Estate Sale Agreement,

Blue Logic delivered $100,000 in earnest money to a third-party, Mission Title.

       10.    Plaintiff, as the seller of the property, fulfilled all of its obligations under

the Real Estate Sale Agreement, including the delivery of all conveyance documents and

clear title on the Closing Date.

       11.    Defendant Blue Logic, as the buyer of the property, failed to provide

purchase funds on the Closing Date.

       12.    On September 26, 2019, counsel for Blue Logic submitted a “notice of

termination” letter as to the Real Estate Agreement to Mission Title and Plaintiff. In the

letter, Blue Logic claims that Plaintiff did not provide marketable title on the Closing Date

and that it is entitled to the $100,000 earnest money deposit. A true and correct copy of

this letter is attached as Exhibit B.




                                             -3-
             Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 4 of 7




       13.    However, pursuant to Section 9.3 of the Real Estate Sales Agreement, Blue

Logic had the burden of providing written notice to Plaintiff of any claim that a Condition

Precedent had not been satisfied. Blue Logic never provided any such written notice prior

to the Closing Date. Further, as stated in Section 9.3.2, Plaintiff would have had five

business days to satisfy the unsatisfied condition—with the potential for an additional

ten-day extension if needed. See Exh. A. at 9.3. Blue Logic did not provide Plaintiff with

these specific opportunities to cure.

       14.    Regardless, Plaintiff did in fact deliver marketable title to Blue Logic.

                                         VI.
                                  CAUSES OF ACTION

                                  BREACH OF CONTRACT
       15.    Plaintiff incorporates the preceding paragraphs as if set forth in their

entirety.

       16.    Defendant Blue Logic entered into the Real Estate Sales Agreement,

wherein it promised to provide the purchase price of $ 9,000,000 on the Closing Date.

Plaintiff has performed all of its obligations under the Real Estate Sales Agreement and

all conditions precedent.

       17.    Pursuant to the terms of the Real Estate Sales Agreement, Defendant Blue

Logic provided $ 100,000 in earnest money deposit to Mission Title. As articulated in

Section 2.1.2 and 7.1 of the Real Estate Sales Agreement, the earnest money represents

liquidated damages in the event of a default by Blue Logic.




                                             -4-
             Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 5 of 7




       18.    Blue Logic failed to purchase the property on the Closing Date, putting Blue

Logic in default of the Real Estate Sales Agreement. Blue Logic’s default is a material

breach of the Real Estate Sales Agreement.

       19.    Blue Logic, however, has proactively prevented the release of those funds.

See e.g. Exh. B. Plaintiff, on the other hand, has provided a written demand to both Blue

Logic and Mission Title for the release of the earnest money deposition. A true and correct

copy of this demand is attached as Exhibit C.

       20.    As a result of Blue Logic’s breach of contract and its refusal to allow the

release of the earnest money funds, Plaintiff has suffered damages.

       21.    Further, Plaintiff seeks recovery of its reasonable attorneys’ fees and actual

costs, as well as recovery of pre-judgment and post-judgment interest on its damages.

                                DECLARATORY JUDGMENT
       22.    Plaintiff incorporates the preceding paragraphs as if set forth in their

entirety.

       23.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, Plaintiff

seeks a declaration of the parties’ rights and duties under the Real Estate Sales Agreement

as to the earnest money deposit.

       24.    More specifically, Plaintiff seeks a judgment of the Court declaring that

Plaintiff has a right to the earnest money deposited by Blue Logic with Mission Title,

pursuant to the terms of the Real Estate Sales Agreement. As stated above, Plaintiff

performed all of its obligations under the Real Estate Sales Agreement and satisfied all




                                             -5-
             Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 6 of 7




conditions precedent. Blue Logic, however, failed to tender the purchase price on the

Closing Date and is in default of the agreement.

       25.     Despite Blue Logic’s own default, it has prevented the release of the earnest

money to Plaintiff. Simply, Blue Logic failed to perform its obligations under the

agreement and is not entitled to reimbursement of the earnest money.

       26.     Plaintiff has suffered damages for Blue Logic’s default. As stated in the Real

Estate Sales Agreement, the earnest money deposit represents liquidated damages in the

event of a default by Blue Logic. As such, Plaintiff is entitled to the full release and receipt

of the $ 100,000 in earnest money.

                                         VII.
                                    ATTORNEYS’ FEES

       27.     Plaintiff incorporates by reference the preceding paragraphs as if fully set

forth below.

       28.     Plaintiff requests the recovery of its attorneys’ fees and costs pursuant to 28

U.S.C. § 2202 and Tex. Civ. Prac. & Rem. Code §§ 37.009 and 38.001.

                                           VIII.
                                          PRAYER

       Based on the foregoing, Plaintiff 11300 Roszell Holdings, LLC asks for a judgment

against Defendant Blue Logic Capital, LLC (1) for breach of contract, and (2) declaring

that Plaintiff is entitled to the release and recovery of the $100,000 earnest money deposit

currently being held by third-party, Mission Title. Plaintiff also prays for the recovery of

reasonable attorneys’ fees and costs of court, and all other relief the Court deems

appropriate.


                                              -6-
Case 5:20-cv-00302 Document 1 Filed 03/12/20 Page 7 of 7




                         Respectfully submitted,

                         MAYER LLP

                         750 N. St. Paul Street, Suite 700
                         Dallas, Texas 75201
                         (214) 379-6900 (telephone)
                         (214) 379-6939 (facsimile)

                         By:     /s/ Aaron M. Speer
                                 Aaron M. Speer
                                 Texas State Bar No. 24051365
                                 aspeer@mayerllp.com

                         ATTORNEY FOR PLAINTIFF




                           -7-
